Citation Nr: 0809050	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to February 16, 1994 
for the posthumous entitlement to compensation during the 
veteran's lifetime for the service-connected lung and 
esophageal cancers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1964 and August 1965 to November 1982.  The veteran died in 
June 1994 and the appellant is the veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that established posthumous entitlement 
to compensation at the 100 percent schedular rate plus 
special monthly compensation due to the need for aid and 
attendance for the veteran's service-connected lung and 
esophageal cancers effective on February 16, 1994.  The 
appellant disagreed with the effective date of February 16, 
1994, claiming that the proper effective date should be 
January 1992, the date on which the late veteran filed his 
initial claim of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was initially scheduled to testify at a 
personal hearing before a Veterans Law Judge at the RO in 
November 2007.  Prior to the hearing date, the appellant 
indicated that she would be unable to attend the scheduled 
hearing because of lack of transportation, and she requested 
that the hearing be rescheduled.  The hearing was not 
subsequently rescheduled and the claims file was 
inadvertently transferred to the Board; however, the 
appellant still requests a personal hearing before a Veterans 
Law Judge.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The appellant is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if she so 
chooses. 38 U.S.C.A. § 7107(b).  In light of the appellant's 
request, the case is remanded for the appellant to be 
scheduled for a personal hearing.  Before scheduling the 
hearing, the RO should notify the appellant of her option to 
participate in a video conference hearing in lieu of a 
personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the appellant 
of her option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the appellant for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference, 
per the appellant's request.  The RO 
should notify the appellant and her 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws her hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



